DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 10, and 17 pertains to generating a plurality of virtual scene variations of the virtual scene and the 3D model at least by:
varying one or more characteristics of the virtual scene per individual virtual scene variations based on at least one variation category, wherein variation categories include at least one of lighting, surface quality, perspective quality, capture technology quality, scene dimension quality, or dynamic scene quality, and
responsive to the varying, generating at least one descriptive label per individual varied characteristic, the at least one descriptive label describing the individual varied characteristic of  the individual virtual scene variation based on the at least one variation category.

The prior art made of record fails to recite these features and it would not have been obvious to combine the prior art in such a way that reads on the limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663